EXHIBIT 10.9

 

AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT (this “Amendment”), dated as
of March 26, 2020, between TOYOTA MOTOR CREDIT CORPORATION, a corporation under
the laws of California, as borrower (the “Borrower”), and Toyota Motor Sales,
U.S.A., Inc., as lender (the “Lender”) is made with reference to that certain
Revolving Credit Agreement, dated as of December 17, 2018 (the “Credit
Agreement”), between the Borrower and the Lender.  Capitalized terms used herein
without definition shall have the same meanings as set forth in the Credit
Agreement.

ARTICLE I

AMENDMENTS

SECTION 1.  Fixed Rate.  The definition of “Fixed Rate” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“‘Fixed Rate” means, with respect to any Loan for the selected Interest Period,
the fixed rate of interest per annum agreed to by the parties as set forth on
the applicable Irrevocable Loan Notice; provided, however, that, such agreed
rate shall be in the range of AFR applicable rates for the month in which the
first day of such Interest Period occurs as published by the United States
Internal Revenue Service in accordance with Section 1274(d) of the Code (or any
comparable successor rate or Section as mutually reasonably determined by the
Borrower and the Lender).”

SECTION 2.  Form of Irrevocable Loan Notice.  Exhibit A to the Credit Agreement
is hereby amended and restated in its entirety to read as set forth on Exhibit A
to this Amendment.

SECTION 3.  Condition to Effectiveness.  Sections 1 and of this Amendment shall
become effective only upon the Borrower and the Lender having delivered to each
other originally executed copies of this Amendment (the “First Amendment
Effective Date”).

SECTION 4.  Miscellaneous.

A.Reference to and Effect on the Credit Agreement.  On and after the First
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.  Except as specifically amended by this Amendment, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.  The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Lender under, the
Credit Agreement or any other Loan Document.

B.Governing Law; Consent to Jurisdiction.  THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, the LAW OF THE STATE OF TEXAS WITHOUT REGARD
TO ITS CHOICE OF LAW PRINCIPLES.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AMENDMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN THE
COUNTY OF

1

 

--------------------------------------------------------------------------------

 

DALLAS OR OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH OF THE BORROWER AND
THE LENDER HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE BORROWER AND THE LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT OR OTHER DOCUMENT RELATED THERETO.  EACH OF THE BORROWER AND
THE LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.  SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION
WITH THIS AMENDMENT MAY BE MADE BY MAILING (BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID) OR DELIVERING A COPY OF SUCH PROCESS TO THE BORROWER AND TO THE
LENDER, IN EACH CASE, AT THE ADDRESS SPECIFIED IN SECTION 6.05 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

C.Waiver of Jury Trial.  EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING HEREUNDER OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[The remainder of page intentionally left blank.]

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

TOYOTA MOTOR CREDIT CORPORATION

 

 

 

 

 

By:

/s/ Cindy Wang

 

 

 

 

 

Name:

 

Cindy Wang

 

 

 

 

 

Title:

 

Group Vice President - Treasury

 

 

 

3

--------------------------------------------------------------------------------

 

 

 

TOYOTA MOTOR SALES, U.S.A., INC.

 

 

 

 

 

By:

/s/ Naoki Kojima

 

 

 

 

 

Name:

 

Naoki Kojima

 

 

 

 

 

Title:

 

Treasurer

 




4

--------------------------------------------------------------------------------

 

exhibit a

FORM OF IRREVOCABLE LOAN NOTICE

Date:  ___________, _____

To:

Toyota Motor Sales, U.S.A., Inc.

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of
December 17, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Toyota Motor Credit
Corporation, as the Borrower, and Toyota Motor Sales, U.S.A., Inc., as the
Lender.

The undersigned hereby irrevocably requests a Loan to be advanced under the
Agreement:

1.With a Borrowing Date of 1.

2.In the principal amount of US$ .

3.With an Interest Period duration of 2.

4.With an Applicable Rate of 3.

The Loan requested herein complies with the first sentence of Section 2.1 of the
Agreement.

 

TOYOTA MOTOR CREDIT

CORPORATION

 

TOYOTA MOTOR SALES, U.S.A.,

INC.

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Tittle:

  

 

   

Tittle:

  

 

 

 

1    

Telephonic notice of the loan request must be delivered not later than 12:00
Noon, Plano, Texas time, one Business Day prior to the requested Borrowing
Date.  A written confirmation of that notice in the form of this Exhibit A must
be provided promptly thereafter.

2    

The Interest Period shall not end after the Maturity Date.

3    

The Applicable Rate shall be the fixed rate of interest per annum agreed to by
the parties; provided, however, that, such agreed rate shall be in the range of
AFR applicable rates for the month in which the first day of such Interest
Period occurs as published by the United States Internal Revenue Service in
accordance with Section 1274(d) of the Code (or any comparable successor rate or
Section as mutually reasonably determined by the Borrower and the Lender).

5